DETAILED ACTION
Claims 46-48, 52, 54-56 and 64  are pending as amended on 16 September 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Terminal Disclaimer
The terminal disclaimer filed on 16 September 2021 is disapproved. 


Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claim 52. The objection has been withdrawn.

Double Patenting
Claim 46 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10081760 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim are directed to a method of stimulating an oil and gas well with an oil-in-water emulsion composition comprising  methyl 9-decenoate, methyl  dodecenoate and a  terpene, which fully anticipates the instantly claimed method.  

Claim 46 stands  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11  of U.S. Patent No. 10759990 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim are directed to a method of stimulating an oil and gas well with an oil-in-water emulsion composition comprising  methyl .  
Claims 46-48, 52, 54-56 and  64  stand  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.  11053430.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method of stimulating an oil and gas well with an oil-in-water emulsion composition comprising  methyl 9-decenoate, methyl 9- dodecenoate, terpene, surfactant  and C1-6 alkanoic esters of C10-18 saturated fatty acids , which fully anticipates the instantly claimed method.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susannah Chung can be reached on 571-2726098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766